Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103	
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by DAFT (US 2018/0185011 Al) in view of Rizzo, III (US 2015/0002808 Al), Breed (US 20040129478 Al) and Specht (US 2013/0144166 Al).
Referring to Claim 1, DAFT teaches a system ([0148]; [0178]) comprising:
an ultrasonic transducer configured to transmit an ultrasonic signal and to receive a reflected ultrasonic signal ([0094]-[0095]; [0104]);
a processor (320) however, DAFT doesn’t explicitly teach determine a phase function for the reflected ultrasonic signal; determine a frequency profile based on the phase function; detect a first location of a first object based on the frequency profile.
Rizzo teaches processor (130) configured to determine a phase function (implicitly triangulation) for the reflected ultrasonic signal ([0092]; [0096]-[0098]); 
determine a frequency profile based on the phase function ([0095]-[0098]).
Furthermore, Breed teaches a processor (20) configured to determine a phase function for the reflected ultrasonic signal (triangulation; [0832]; [0697]; [1050]);
determine a frequency profile based on the phase function (triangulation; [0832]; [0697]; [1050]);
Specht teaches detect a first location of a first object based on the frequency profile ([0111]-[0112]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DAFT with the invention of Rizzo, Breed and Specht for the purpose of distinguishing closely separated objects, thereby providing a selective processing of certain regions of images that can reduce the power and processing requirements and can increase the responsiveness of the device. Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 2, DAFT teaches the system of claim 1, wherein:
the processor is configured to detect a second location of a second object based on the frequency profile ([0091]).

Referring to Claim 3, DRAFT teaches the system of claim 1, further comprising:
a second ultrasonic transducer configured to transmit a second ultrasonic signal and to receive a second reflected ultrasonic signal ([0148]; [0178]);
the processor (320).
Rizzo teaches processor (130) configured to determine a second phase function (implicitly triangulation) for the second reflected ultrasonic signal ([0092]; [0096]-[0098]); 
determine a second frequency profile based on the secondphase function ([0095]-[0098]);
Furthermore, Breed teaches a processor (20) configured to determine a second phase function for the second reflected ultrasonic signal (triangulation; [0832]; [0697]; [1050]);
determine a second frequency profile based on the second phase function (triangulation; [0832]; [0697]; [1050]);
Specht teaches detect a first location of a first object based on the frequency profile and the second frequency profile ([0111]-[0112]).

Referring to Claim 7, DAFT teaches the system of claim 1, wherein:
the reflected ultrasonic signal includes a plurality of paths ([0105]);
the processor is configured to detect the first location of the first object based on the frequency profile associated with a first path of the plurality of paths maintaining an amplitude within a threshold range for greater than a predetermined count value ([ 1204 ]-[ 1205]).

Claim 11 is essentially the same as Claim 1 and refers to method of the system of Claim 1.  Therefore Claim 11 is rejected for the same reasons as applied to Claim 1 above.

Claim 12 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.

Claim 13 is essentially the same as Claim 3; and is therefore rejected for the same reasons as applied to Claim 3 above.

Claim 17 is essentially the same as Claim 7; and is therefore rejected for the same reasons as applied to Claim 7 above.

Claim(s) 4-5, 8-10, 14-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over by DAFT in view of Rizzo, III, Breed and Specht  as applied to Claim 1 above; and further in view of Kim (US 2013/0272097 A1).
Referring to Claim 4, DAFT, as modified doesn’t explicitly teach the processor is configured to: transform the reflected ultrasonic signal, x(t), into a real portion, 1(t), and an imaginary portion, q(t); determine a phase wrapped signal based on implementing an inverse tangent function of q(t)/1(t); implement phase unwrapping of the phase wrapped signal to determine a phase- unwrapped signal.
Specht teaches the processor is configured to: transform the reflected ultrasonic signal, x(t), into a real portion, 1(t), and an imaginary portion, q(t) ([0122]).
Kim determine a phase wrapped signal ([0153]) based on implementing an inverse tangent function of q(t)/1(t) ([0151]);
implement phase unwrapping of the phase wrapped signal to determine a phase- unwrapped signal ([0154]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DAFT with the invention of Kim for the purpose of reducing the related uncertainty in the direction of arrival (DOA) estimate. Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 5, Kim teaches the system of claim 4, wherein:
the processor is configured to determine the phase function based on the phase-unwrapped signal ([0162]).

Referring to Claim 8, DAFT doesn’t explicitly teach the processor is configured to detect the first location of the first object based on a distance from the ultrasonic transducer to the first object; the processor determines the distance based on an elapsed time from transmission of the ultrasonic signal to a detection time when the amplitude entered the threshold range.
Kim teaches the processor is configured to detect the first location of the first object based on a distance from the ultrasonic transducer to the first object ([0152]-[0153]);
the processor determines the distance based on an elapsed time from transmission of the ultrasonic signal to a detection time when the amplitude entered the threshold range ([0196]).

Referring to Claim 9, Kim teaches the system of claim 1, wherein:
the reflected ultrasonic signal includes a plurality of paths ([0305]);
the processor is configured to detect a second location of a second object based on the frequency profile associated with a second path of the plurality of paths maintaining an amplitude outside a threshold range for greater than a first predetermined count value and the amplitude returning to within the threshold range for greater than a second predetermined count value ([0260]).

Referring to Claim 10, Kim teaches the system of claim 9, wherein:
the processor is configured to detect the second location of the second object based on a distance from the ultrasonic transducer to the second object ([0152]-[0153]);
the distance is determined based on an elapsed time from transmission of the ultrasonic signal to a detection time corresponding to when the second object was detected ([0193]).

Claim 14 is essentially the same as Claim 4; and is therefore rejected for the same reasons as applied to Claim 4 above.

Claim 15 is essentially the same as Claim 5; and is therefore rejected for the same reasons as applied to Claim 5 above.
	
Claim 18 is essentially the same as Claim 8; and is therefore rejected for the same reasons as applied to Claim 8 above.

Claim 19 is essentially the same as Claim 9; and is therefore rejected for the same reasons as applied to Claim 9 above..

Claim 20 is essentially the same as Claim 10; and is therefore rejected for the same reasons as applied to Claim 10 above.

Allowable Subject Matter
Claim(s) 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim(s) 6 is allowable for disclosing the processor is configured to implement a convolution operation between the phase function and a predetermined ramp function to generate the frequency profile.

Claim 16 is allowable for disclosing, implementing, by the processor, a convolution operation between the phase function and a predetermined ramp function to generate the frequency profile.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645
/DANIEL L MURPHY/Primary Examiner, Art Unit 3645